UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1804



KASSAHUN WAGAW WORKNEH,

                                                        Petitioner,

          versus


JOHN   ASHCROFT,   Attorney   General;    U.S.
IMMIGRATION & NATURALIZATION SERVICE,

                                                       Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-252-385)


Submitted:   May 9, 2003                    Decided:   May 19, 2003


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mikre Michael Ayele, Arlington, Virginia, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, M. Jocelyn Lopez Wright,
Senior Litigation Counsel, Nelda C. Reyna, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kassahun Wagaw Workneh, native and citizen of Ethiopia, seeks

review of a decision of the Board of Immigration Appeals affirming

without opinion the decision of the immigration judge (IJ) denying

Workneh’s application for asylum and withholding of removal.     We

have reviewed the administrative record and the IJ’s decision.   We

find that the IJ’s ruling that Workneh failed to establish past

persecution or a well-founded fear of future persecution, as

necessary to qualify for asylum relief, is not manifestly contrary

to the law or an abuse of discretion.   8 U.S.C. § 1252(b)(4)(D);

see 8 C.F.R. 208.13(b) (2003) (eligibility for asylum).

     The standard for receiving withholding of removal is “more

stringent than that for asylum eligibility.” Chen v. INS, 195 F.3d

198, 205 (4th Cir. 1999).     An applicant for withholding must

demonstrate a clear probability of persecution.   INS v. Cardoza-

Fonseca, 480 U.S. 421, 430-31 (1987).   As Workneh has failed to

establish his eligibility for asylum, he cannot satisfy the higher

standard for withholding of removal.

     We accordingly deny the petition for review. We dispense with

oral argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                  PETITION DENIED


                                2